Citation Nr: 0810481	
Decision Date: 03/28/08    Archive Date: 04/09/08

DOCKET NO.  03-18 239	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of basic eligibility for nonservice-connected pension 
benefits.



REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel

INTRODUCTION

The appellant had a period of initial active duty for 
training from August 7, 1961, to February 6, 1962.  He served 
in the Army Reserve from July 1961 to January 1970.  He had 
additional service in the Alabama Army National Guard from 
June 1980 to July 1981.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2002 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.


FINDINGS OF FACT

1.  The appellant served in the Army Reserve from July 1961 
to January 1970.  He had a period of active duty for training 
from August 7, 1961, to February 6, 1962.  

2.  The appellant had additional service in the Alabama Army 
National Guard from June 1980 to July 1981.  

3.  The appellant's initial claim for entitlement to 
nonservice-connected disability pension benefits was denied 
in October 1991.  The basis for the denial was that the 
appellant did not have the requisite wartime service for 
eligibility for the pension benefits.  The appellant failed 
to perfect an appeal.

4.  The evidence received since the October 1991 decision is 
new, but it does not raise a reasonable possibility of 
substantiating the underlying claim of basic eligibility for 
nonservice-connected disability pension benefits.  




CONCLUSION OF LAW

The additional evidence presented since the October 1991 
decision is not new and material, and the claim of 
entitlement to basic eligibility for nonservice-connected 
disability pension benefits has not been reopened.  38 
U.S.C.A. §§ 101, 1521, 5108 (West 2002); 38 C.F.R. §§ 3.2, 
3.3, 3.6, 3.156 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Basic eligibility for pension benefits exists when a claimant 
has active military service of 90 days or more during a 
period of war; has active military service during a period of 
war and was discharged or released from such service for a 
service-connected disability; for a period of 90 consecutive 
days or more and such period began or ended during a period 
of war; or for an aggregate of 90 days or more in two or more 
separate periods of service during more than one period of 
war.  38 U.S.C.A. § 1521(j) (West 2002); 38 C.F.R. § 
3.3(a)(3) (2007).

The definition of active military service is as follows:

This includes active duty, any 
period of active duty for training 
during which the individual 
concerned was disabled or died from 
a disease or injury incurred or 
aggravated in the line of duty, and 
any period of inactive duty training 
during which the individual 
concerned was disabled or died from 
an injury incurred or aggravated in 
line of duty or from an acute 
myocardial infarction, a cardiac 
arrest, or a cerebral vascular 
accident which occurred during such 
training.  

38 U.S.C.A. § 101(24) (West 2002); 38 C.F.R. § 3.6(a) (2007).  

Active duty is defined, for purposes of this case, as full-
time duty in the Armed Forces, other than active duty for 
training.  38 U.S.C.A. § 101(21)(A); 38 C.F.R. § 3.6(b).  
Active duty for training (ACDUTRA) is defined, in part, as 
full-time duty in the Armed Forces performed by Reserves for 
training purposes.  38 U.S.C.A. § 101(22) (West 2002); 38 
C.F.R. § 3.6(c) (2007).  The term inactive duty training 
(INACDUTRA) is defined, in part, as duty, other than full-
time duty, under sections 316, 502, 503, 504, or 505 of title 
32 [U. S. Code] or the prior corresponding provisions of law.  
38 U.S.C.A. § 101(23) (West 2002); 38 C.F.R. § 3.6(d) (2007).

The periods of war are defined at 38 U.S.C.A. § 101; 
38 C.F.R. § 3.2 (2007).  The period of war for possible 
application in the appellant's case would be for the Vietnam 
era.  The period is from February 28, 1961 to May 7, 1975, in 
the case of a claimant that served in the Republic of Vietnam 
during that time.  Otherwise the period would run from August 
5, 1964, to May 7, 1975, inclusive, for all other cases.  
38 U.S.C.A. § 101(29); 38 C.F.R. § 3.2(f).  The Persian Gulf 
War is the next period of war and it began on August 2, 1990.  
38 U.S.C.A. § 101(33), 38 C.F.R. § 3.2(i).  

The appellant originally submitted a claim of entitlement for 
basic eligibility for nonservice-connected disability pension 
benefits in October 1991.  The claim was denied by the RO 
that same month with notice of appellate rights.  The 
appellant did not submit a notice of disagreement and the 
decision became final.  See 38 U.S.C.A. § 7105 (West 1991); 
38 C.F.R. §§ 3.104, 19.129, 19.192 (1991).  As a result, 
entitlement to basic eligibility for nonservice-connected 
disability pension benefits may now be considered on the 
merits only if new and material evidence has been received 
since the time of the last adjudication.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156 (2007); Manio v. Derwinski, 1 
Vet. App. 140, 145 (1991); Evans v. Brown, 9 Vet. App. 273 
(1996).

The Board must consider the question of whether new and 
material evidence has been received because it goes to the 
Board's jurisdiction to reach the underlying claim and 
adjudicate the claim de novo.  See Jackson v. Principi, 265 
F.3d 1366, 1369 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 
1380 (Fed. Cir. 1996).  If the Board finds that no such 
evidence has been offered, that is where the analysis must 
end, and what the RO may have determined in that regard is 
irrelevant.  Id.  Further analysis, beyond consideration of 
whether the evidence received is new and material, is neither 
required nor permitted.  Id. at 1384.  See also Butler v. 
Brown, 9 Vet. App. 167, 171 (1996).

Under 38 C.F.R. § 3.156(a), evidence is considered "new" if 
it was not of record at the time of the last final 
disallowance of the claim.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  Finally, new and 
material evidence can be neither cumulative nor redundant of 
the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  In 
determining whether evidence is new and material, the 
"credibility of the evidence is to be presumed."  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

The evidence of record at the time of the October 1991 RO 
decision consisted of the appellant's DD 214 for his period 
of initial active duty for training (IADT) from August 7, 
1961, to February 6, 1962, Veteran's Application for Program 
of Education or Training, VA Form 21E-1990, received in May 
1972, VA letter to the appellant, dated in May 1972, VA Form 
21-526, Veteran's Application for Compensation or Pension, 
received in September 1980 and October 1991, a copy of Orders 
from the Alabama Army National Guard (ALARNG), dated in 
August 1980, entrance physical examination for ALARNG, dated 
in May 1980, service medical records (SMRs), dated in August 
1980, private medical records, and statements from the 
appellant.

The RO denied the claim in October 1991.  The denial was 
based on the fact that the appellant did not have the 
requisite service during a period of war, and did not meet 
any of the other factors that could make him eligible for the 
pension benefits.  He was told that since he only had 
ACDUTRA, he was not entitled to pension benefits.  The denial 
was by way of letter and the appellate rights were contained 
on the reverse side.  The appellant did not submit a notice 
of disagreement with the denial.

The appellant sought to reopen his claim in October 2001.  
The evidence added to the record since the October 1991 
decision includes, a letter from the appellant's 
congressional representative dated in September 1992, VA 
response to the inquiry dated in October 1992, VA Form 21-
526, received in October 2001, private medical records, copy 
of a favorable decision from the Social Security 
Administration (SSA), dated in January 1999, duplicate copy 
of DD 214 from February 1962, copy of National Guard Bureau 
(NGB) Form 22, dated in July 1981, letter from the Adjutant 
General of the Army, dated in January 1970, Honorable 
Discharge Certificate from the U. S. Army, dated in January 
1970, VA medical records, transcript of video conference 
hearing in January 2006, letter from Department of the Army, 
dated in January 2006, VA Form 3101 dated in April 2004 and 
October 2007, and statements from the appellant.

With the exception of some of the private treatment records, 
and the DD 214, the evidence is new; however, the new 
evidence is not material.  The SSA letter does establish that 
the appellant was determined to be totally disabled by that 
agency.  However, the letter does not provide any evidence as 
to the issue of the appellant's having the required service 
during a period of war or of meeting any of the other 
requirements to establish eligibility for pension benefits.

The other military-related documents also do not provide 
evidence of any period of active duty during a period of war 
or show the appellant to be disabled from a period or periods 
of ACDUTRA or INACDUTRA during such a period.  The letter 
from the Adjutant General simply notes the appellant's 
discharge from the Army Reserve based on the expiration of 
his enlistment.  The letter does not address any period of 
active service during the enlistment.  The Honorable 
Discharge Certificate is an affirmance of the appellant's 
character of service and discharge from his Army Reserve 
status.  The NGB Form 22 reflects that the appellant enlisted 
in the ALARNG in June 1980 and was discharged on July 2, 
1981.  This service was not during a period of war so any 
active duty during this time would not be relevant.  

The VA and private medical records do not provide evidence of 
the appellant having active duty during a period of war.  Nor 
do they reflect that he suffered a disability during any 
period of ACDUTRA or INACDUTRA during a period of war.

The statements from the appellant do not provide evidence of 
the required service.  In his substantive appeal the 
appellant noted his initial ACDUTRA period.  He then detailed 
his later service with the Army Reserve, to include training 
in many areas.  He said he did two weeks of training every 
year - training that is ACDUTRA, not active duty.  The dates 
on the DD 214 and letter of discharge are as the appellant 
has reported them.  However, the change in the dates of his 
military obligation still does not reflect that the appellant 
had the necessary service that would make him eligible for 
pension benefits.

The January 2006 letter from the Department of the Army was 
from the 7233rd Medical Support Unit, located in Tuskegee, 
Alabama.  The letter stated that the appellant performed 
regularly scheduled drill assembly from December 1, 1961 to 
July 16, 1969, at the 129th Medics in Tuskegee.  During this 
time, each soldier was to drill every Tuesday of the month, 
and one Sunday of the month and two weeks of summer camp 
every year.  The appellant was said to have completed his 
duty dates and his contract and was discharged on January 15, 
1970.

The letter supports the appellant's prior statements of his 
having done his weekend drill duty, INACDUTRA, and his summer 
camp duty, ACDUTRA.  The letter does not address any period 
of active military service, as that term is defined.

The RO attempted to develop evidence regarding any active 
duty performed by the appellant.  The first request and 
response, on VA Form 3101 dated in April 2004, produced only 
a duplicate copy of the appellant's DD 214 for his initial 
ACDUTRA service.  A second query was made in October 2007.  
The response, again on a VA Form 3101, was that the appellant 
performed no active duty during the period from December 1961 
to January 1970.  He only had the period of ACDUTRA from 
August 1961 to February 1962.

Finally, the statements and testimony from the appellant do 
not provide evidence of any other period of active duty, or 
that he became disabled during a period of ACDUTRA or 
INACDUTRA.  The appellant testified to being on active duty 
for his initial training period.  However, this was IADT.  
Further, even if he had served on active duty at that time, 
it was not during a period of war.  He also testified to his 
performing two weeks of training every summer.  This was 
confirmed by the Army letter previously addressed.  This was 
not active military service but ACDUTRA.  

The Board has reviewed the new evidence added to the record 
since the last final denial of October 1991.  The evidence is 
not material.  None of the evidence relates to the 
unestablished fact that the appellant had the required 
military service to be eligible for pension benefits.  
Moreover, none of the evidence raises a reasonable 
possibility of substantiating the claim.  

The appellant's application to reopen his claim of 
entitlement for basic eligibility for nonservice-connected 
disability pension benefits is denied.

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the U.S. Court 
of Appeals for Veterans Claims clarified VA's duty to notify 
in the context of claims to reopen.  With respect to such 
claims, VA must both notify a claimant of the evidence and 
information that is necessary to reopen the claim and notify 
the claimant of the evidence and information that is 
necessary to establish entitlement to the underlying claim 
for the benefit that is being sought.  To satisfy this 
requirement, the Secretary is required to look at the bases 
for the denial in the prior decision and to provide the 
claimant with a notice letter that describes what evidence 
would be necessary to substantiate those elements required to 
establish nonservice-connected pension that were found 
insufficient in the previous denial.  

Here, the duty to notify was not satisfied prior to the 
initial unfavorable decision on the claim by the AOJ.  Under 
such circumstances, VA's duty to notify may not be 
"satisfied by various post-decisional communications from 
which a claimant might have been able to infer what evidence 
the VA found lacking in the claimant's presentation."  
Rather, such notice errors may instead be cured by issuance 
of a fully compliant notice, followed by readjudication of 
the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006) (where notice was not provided prior to the AOJ's 
initial adjudication, this timing problem can be cured by the 
Board remanding for the issuance of a VCAA notice followed by 
readjudication of the claim by the AOJ) see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as an SOC or SSOC, is sufficient to cure a 
timing defect).  

In this case, the VCAA duty to notify was satisfied with 
regard to the reopening criteria and the criteria for 
establishing the underlying claim for nonservice-connected 
pension subsequent to the initial AOJ decision by way of a 
letter sent to the appellant on September 10, 2003.  The 
letter informed the appellant of both the reopening criteria 
and the criteria for establishing the underlying claim for 
nonservice-connected pension and of the appellant's and VA's 
respective duties for obtaining evidence.  

Although the notice letter was not sent before the initial 
AOJ decision in this matter, the Board finds that this error 
was not prejudicial to the appellant because the actions 
taken by VA after providing the notice have essentially cured 
the error in the timing of notice.  Not only has the 
appellant been afforded a meaningful opportunity to 
participate effectively in the processing of his claim and 
given ample time to respond, but the AOJ also readjudicated 
the case by way of a supplemental statement of the case 
issued on November 2, 2007, after the notice was provided.  
With regard to this notice element, it is not prejudicial to 
the appellant for the Board to proceed to finally decide this 
appeal as the timing error did not affect the essential 
fairness of the adjudication.  

Here, the VCAA duty to notify has not been satisfied with 
respect to the following notice elements:  the veteran was 
not notified why the claim was previously denied and was not 
specifically asked to submit evidence and/or information in 
his possession.  

In Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), the 
United States Court of Appeals for the Federal Circuit held 
that any error by VA in providing the notice required by 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)(1) is presumed 
prejudicial, and that once an error is identified as to any 
of the four notice elements the burden shifts to VA to 
demonstrate that the error was not prejudicial to the 
appellant.  The Federal Circuit stated that requiring an 
appellant to demonstrate prejudice as a result of any notice 
error is inconsistent with the purposes of both the VCAA and 
VA's uniquely pro-claimant benefits system.  

Instead, the Federal Circuit held in Sanders that all VCAA 
notice errors are presumed prejudicial and require reversal 
unless VA can show that the error did not affect the 
essential fairness of the adjudication.  To do this, VA must 
show that the purpose of the notice was not frustrated, such 
as by demonstrating:  (1) that any defect was cured by actual 
knowledge on the part of the claimant, see Vazquez-Flores v. 
Peake, No. 05-0355, slip op. at 12 (U.S. Vet. App. January 
30, 2008) ("Actual knowledge is established by statements or 
actions by the claimant or the claimant's representative that 
demonstrate an awareness of what was necessary to 
substantiate his or her claim.") (citing Dalton v. Nicholson, 
21 Vet. App. 23, 30-31 (2007)); (2) that a reasonable person 
could be expected to understand from the notice what was 
needed; or (3) that a benefit could not have been awarded as 
a matter of law.  Sanders, 487 F.3d at 889.  Additionally, 
consideration also should be given to "whether the post-
adjudicatory notice and opportunity to develop the case that 
is provided during the extensive administrative appellate 
proceedings leading to the final Board decision and final 
Agency adjudication of the claim ... served to render any pre-
adjudicatory section 5103(a) notice error non-prejudicial."  
Vazquez-Flores v. Peake, No. 05-0355, slip op. at 9 (U.S. 
Vet. App. January 30, 2008).

In this case, the Board finds that the notice errors, with 
regard to why the claim was previously denied and that he 
should submit evidence in his possession, did not affect the 
essential fairness of the adjudication because the veteran 
had actual knowledge of these matters.  His claim was 
previously denied because the evidence did not show that he 
had the requisite service for pension eligibility.  His 
testimony and that of his representative at his January 2006 
hearing before the undersigned indicated his awareness of 
what was necessary to substantiate his claim and why it had 
been previously denied:  "they are saying to you that you do 
not have at least 90 days of active duty time, you do not 
have any wartime service and you do not have a service-
connected disability [and that your claim has been denied 
based on those reasons.]"  See January 2006 hearing 
transcript at 2-3 (veteran's representative speaking to 
veteran).  Also, during the January 2006 hearing, he was 
specifically asked by the undersigned Acting Veterans Law 
Judge whether he had evidence in his possession that he could 
provide regarding his service dates.  See hearing transcript 
at 10. 

Regardless, as a matter of law the pension benefit cannot be 
awarded in this case because the veteran does not have the 
requisite service.  His did not serve for an aggregate of 90 
days or more during a period of was on active duty; his only 
periods of service during the Vietnam era were short periods 
of ACDUTRA or INACDUTRA which did not add up to 90 days or 
more; and, in any event, in none of those short periods of 
ACDUTRA or INACDUTRA was the veteran disabled in the line of 
duty.

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  VA has 
satisfied the duty to assist.  The appellant submitted 
additional evidence in support of his claim and testified at 
a hearing in January 2006.  This case was remanded in March 
2006 for further information regarding the veteran's dates 
and types of service, and the National Personnel Records 
Center responded that the veteran performed no active duty 
during the pertinent time period and that he had active duty 
for training from August 1961 to February 1962, prior to the 
Vietnam era.  


ORDER

New and material evidence not having been received, the 
application to reopen a claim to establish entitlement to 
basic eligibility for nonservice-connected disability pension 
benefits is denied.



____________________________________________
M. C. GRAHAM
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


